UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-4469


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DAVID MURPHY, JR.,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Margaret B. Seymour, District
Judge. (0:05-cr-01224-MBS-1)


Submitted:    April 29, 2009                  Decided:   May 20, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Redmond, REDMOND LAW FIRM, Charleston, South Carolina,
for Appellant.   Jimmie Ewing, Assistant United States Attorney,
Columbia,  South   Carolina,  Christopher   Todd  Hagins,  SOUTH
CAROLINA LAW ENFORCEMENT DIVISION, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David      Murphy,        Jr.,       appeals     his    conviction        and

240-month    sentence      after      pleading      guilty    pursuant      to    a   plea

agreement to possession with intent to distribute fifty grams or

more of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1),

846 (2006).         Murphy’s counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), in which he states

there are no meritorious issues for appeal but raises several

claims suggested by Murphy.             Murphy filed a pro se supplemental

brief challenging his sentence and the district court’s refusal

to appoint him new counsel.              The Government declined to file a

responsive brief.         Finding no error, we affirm.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for review.

The record confirms that the district court conducted a thorough

Fed. R. Crim. P. 11 hearing, assuring that Murphy’s plea was

knowing    and     voluntary     in    all       respects.     Moreover,         Murphy’s

claims pertaining to his Guidelines range calculation and the

crack-to-powder        cocaine     sentencing           disparity    are    immaterial

because Murphy was sentenced to the statutory mandatory minimum

sentence     for    his    crime.        See       21    U.S.C.     §§     841(b)(1)(A)

(providing       for   a    statutory        mandatory       minimum       twenty-year

sentence if the defendant possesses a prior conviction for a

felony drug offense that has become final).                          Because it was

                                             2
undisputed that Murphy possessed a prior felony drug conviction,

and since there existed no basis on which the district court

could   depart    from   the   mandatory    minimum,         we    find    that   his

240-month sentence is per se reasonable.                   See United States v.

Farrior, 535 F.3d 210, 224 (4th Cir.), cert. denied, 129 S. Ct.

743 (2008).

            We also reject Murphy’s contention that the district

court erred when it refused to appoint him new counsel.                       While

the Sixth Amendment affords a criminal defendant the counsel of

his choosing, “the right to counsel of choice does not extend to

defendants    who   require     counsel    to    be    appointed       for   them.”

United States v. Gonzalez-Lopez, 548 U.S. 140, 144, 151 (2006).

Because Murphy’s objections pertaining to his attorney failed to

establish     a   conflict     that   resulted        in    a     “total   lack    of

communication,” United States v. Reevey, 364 F.3d 151, 156 (4th

Cir. 2004), we find that the district court did not abuse its

discretion in denying his requests.               Moreover, to the extent

that Murphy’s assertions could be construed as an attempt to

assert ineffective assistance of counsel claims, his claims are

not cognizable on direct appeal.           United States v. Benton, 523

F.3d 424, 435 (4th Cir.) (holding that an ineffective assistance

of counsel claim is not cognizable on direct appeal “unless it

conclusively appears from the record that defense counsel did



                                       3
not   provide     effective    representation”)      (internal     citation

omitted), cert. denied, 129 S. Ct. 490 (2008).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

This court requires that counsel inform Murphy, in writing, of

his right to petition the Supreme Court of the United States for

further review.      If Murphy requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Murphy.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                     4